      Case 4:20-cv-00286-MW-MJF Document 76 Filed 08/10/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


ADA ALBORS GONZALEZ,

      Plaintiff,

v.                                            Case No.: 4:20cv286-MW/MJF

JUAN ALBERTO ALBORS
HERNANDEZ, et al.,

     Defendants.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 74. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation, ECF No. 74, is accepted and adopted as

this Court’s opinion. The United States District Court for the District of Puerto Rico

is the proper venue for this case. Accordingly, this case is TRANSFERRED to the

United States District Court for the District of Puerto Rico. The Clerk shall take all

steps necessary to effect the transfer. Plaintiff’s motion for leave to amend the

complaint does not overcome the finding that the proper venue is in Puerto Rico.
      Case 4:20-cv-00286-MW-MJF Document 76 Filed 08/10/21 Page 2 of 2




Accordingly, Plaintiff’s motion to amend the complaint, ECF No. 75, is DENIED.

The Clerk shall close the file.

      SO ORDERED on August 10, 2021.

                                   s/Mark E. Walker
                                   Chief United States District Judge




                                      2
